      Case 4:21-cv-00006-KAW Document 1 Filed 01/04/21 Page 1 of 10




1
       CENTER FOR DISABILITY ACCESS
2      Raymond Ballister Jr., Esq., SBN 111282
       Russell Handy, Esq., SBN 195058
3      Amanda Seabock, Esq., SBN 289900
       Zachary Best, Esq., SBN 166035
4      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
5      (858) 375-7385; (888) 422-5191 fax
6      amandas@potterhandy.com

7      Attorneys for Plaintiff
8
                               UNITED STATES DISTRICT COURT
9
                              NORTHERN DISTRICT OF CALIFORNIA
10
11
         Brian Whitaker                           Case No.
12
                 Plaintiff,
13
           v.                                     Complaint For Damages And
                                                  Injunctive Relief For
14
         RLJ HGN Emeryville, LP, a                Violations Of: Americans With
         Delaware Limited Partnership;            Disabilities Act; Unruh Civil
15                                                Rights Act
16              Defendants,
17
18
19
20         Plaintiff Brian Whitaker complains of RLJ HGN Emeryville, LP, a
21   Delaware Limited Partnership; (“Defendants”), and alleges as follows:
22     PARTIES:
23     1. Plaintiff is a California resident with physical disabilities. He is
24   substantially limited in his ability to walk. He suffers from a C-4 spinal cord
25   injury. He is a quadriplegic. He uses a wheelchair for mobility.
26     2. Defendant RLJ HGN Emeryville, LP, a Delaware Limited Partnership
27   owns and operates the Hilton Garden Inn located at 1800 Powell St.,
28   Emeryville, California, currently and at all times relevant to this complaint.


                                            1

     Complaint
      Case 4:21-cv-00006-KAW Document 1 Filed 01/04/21 Page 2 of 10




1      3. Plaintiff does not know the true names of Defendants, their business
2    capacities, their ownership connection to the property and business, or their
3    relative responsibilities in causing the access violations herein complained of,
4    and alleges a joint venture and common enterprise by all such Defendants.
5    Plaintiff is informed and believes that each of the Defendants herein, is
6    responsible in some capacity for the events herein alleged, or is a necessary
7    party for obtaining appropriate relief. Plaintiff will seek leave to amend when
8    the true names, capacities, connections, and responsibilities of other
9    Defendants are ascertained.
10     JURISDICTION:
11     4. The Court has subject matter jurisdiction over the action pursuant to 28
12   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
13   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
14     5. Pursuant to supplemental jurisdiction, an attendant and related cause
15   of action, arising from the same nucleus of operative facts and arising out of
16   the same transactions, is also brought under California’s Unruh Civil Rights
17   Act, which act expressly incorporates the Americans with Disabilities Act.
18     6. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
19   founded on the fact that the real property which is the subject of this action is
20   located in this district and that Plaintiff's cause of action arose in this district
21    PRELIMINARY STATEMENT
22     7. This is a lawsuit challenging the reservation policies and practices of a
23   place of lodging. Plaintiff does not know if any physical or architectural
24   barriers exist at the hotel and, therefore, is not claiming that that the hotel has
25   violated any construction-related accessibility standard. Instead, this is about
26   the lack of information provided on the hotel’s reservation website that would
27   permit plaintiff to determine if there are rooms that would work for him.
28     8. After decades of research and findings, Congress found that there was


                                               2

     Complaint
      Case 4:21-cv-00006-KAW Document 1 Filed 01/04/21 Page 3 of 10




1    a “serious and pervasive social problem” in America: the “discriminatory
2    effects” of communication barriers to persons with disability. The data was
3    clear and embarrassing. Persons with disabilities were unable to “fully
4    participate in all aspects of society,” occupying “an inferior status in our
5    society,” often for no other reason than businesses, including hotels and
6    motels, failed to provide information to disabled travelers. Thus, Congress
7    decided “to invoke the sweep of congressional authority” and issue a “national
8    mandate for the elimination of discrimination against individuals with
9    disabilities,” and to finally ensure that persons with disabilities have “equality
10   of opportunity, full participation, independent living” and self-sufficiency.
11     9. As part of that effort, Congress passed detailed and comprehensive
12   regulations about the design of hotels and motels. But, as importantly,
13   Congress recognized that the physical accessibility of a hotel or motel means
14   little if the 61 million adults living in America with disabilities are unable to
15   determine which hotels/motels are accessible and to reserve them. Thus,
16   there is a legal mandate to provide a certain level of information to disabled
17   travelers.
18     10. But despite the rules and regulations regarding reservation procedures,
19   a 2019 industry article noted that: “the hospitality sector has largely
20   overlooked the importance of promoting accessible features to travelers.”
21     11. These issues are of paramount important. Persons with severe
22   disabilities have modified their own residences to accommodate their unique
23   needs and to ameliorate their physical limitations. But persons with disabilities
24   are never more vulnerable than when leaving their own residences and having
25   to travel and stay at unknown places of lodging. They must be able to ascertain
26   whether those places work for them.
27     FACTUAL ALLEGATIONS:
28     12. Plaintiff planned on making a trip in October of 2020 to the Emeryville,


                                             3

     Complaint
      Case 4:21-cv-00006-KAW Document 1 Filed 01/04/21 Page 4 of 10




1    California, area.
2      13. He chose the Hilton Garden Inn located at 1800 Powell St., Emeryville,
3    California, because this hotel was at a desirable price and location.
4      14. Due to Plaintiff’s condition, he is unable to, or seriously challenged in
5    his ability to, stand, ambulate, reach objects, transfer from his chair to other
6    equipment, and maneuver around fixed objects.
7      15. Thus, Plaintiff needs an accessible guestroom and he needs to be given
8    information about accessible features in hotel rooms so that he can confidently
9    book those rooms and travel independently and safely.
10     16. On September 14, 2020, while sitting bodily in California, Plaintiff
11   went     to   the     Hilton    Garden      Inn    reservation     website    at
12   https://www.hilton.com/en/hotels/sfobbgi-hilton-garden-inn-san-francisco-
13   oakland-bay-bridge/ to book an accessible room at the location.
14     17. This website reservation system is owned and operated by the
15   Defendants and permits guests to book rooms at the Hotel.
16     18. Plaintiff found that there was insufficient information about the
17   accessible features in the “accessible rooms” at the Hotel to permit him to
18   assess independently whether a given hotel room would work for him.
19     19. For example, Plaintiff requires a raised toilet so he can safely transfer
20   from his wheelchair to the toilet. Without this feature, he risks falling. The
21   website does not mention if the toilet has this feature.
22     20. As another example, Plaintiff has had tremendous difficulty with using
23   lavatory sinks in the past because the plumbing underneath the sink was not
24   wrapped with insulation to protect against burning contact to his knees. Here,
25   the Hotel reservation website provides no information about this feature.
26     21. As another example, Plaintiff needs to know that the bed has a
27   compliant clear space next to it so he can safely transfer from his wheelchair to
28   the bed. Without this feature, he risks falling. Here the Hotel website provides


                                             4

     Complaint
      Case 4:21-cv-00006-KAW Document 1 Filed 01/04/21 Page 5 of 10




1    no information about the accessibility of the clear space next to the bed.
2      22. Plaintiff does not need an exhaustive list of accessibility features.
3    Plaintiff does not need an accessibility survey to determine of a room works for
4    him. Plaintiff, like the vast majority of wheelchair users, simply needs a
5    handful of features to be identified and described with a modest level of detail:
6       • For the doors, Plaintiff simply needs to know if he can get into the hotel
7          room and into the bathroom. This is a problem that has created
8          tremendous problems for the plaintiff in the past. A simple statement
9          that the hotel room entrance and interior doors provide at least 32
10         inches of clearance is enough to provide plaintiff this critical piece of
11         information about whether he can fit his wheelchair into the hotel
12         rooms.
13      • For the beds themselves, the only thing Plaintiff needs to know (and the
14         only thing regulated by the ADA Standards) is whether he can actually
15         get to (and into) the bed, i.e., that there is at least 30 inches width on the
16         side of the bed so his wheelchair can get up next to the bed for transfer.
17         This is critical information because Plaintiff cannot walk and needs to
18         pull his wheelchair alongside the bed.
19      • For the desk where Plaintiff will eat and work, Plaintiff simply needs to
20         know that it has sufficient knee and toe clearance so that he can use it.
21         A simple statement like “the desk provides knee and toe clearance that
22         is at least 27 inches high, 30 inches wide, and runs at least 17 inches
23         deep” is more than sufficient. Because Plaintiff is confined to a
24         wheelchair, he needs to know this information to determine if the desk
25         is accessible to and useable by him.
26      • For the restroom toilet, Plaintiff only needs to know two things that
27         determine if he can transfer to and use the toilet; (1) that the toilet seat
28         height is between 17-19 inches (as required by the ADA Standards) and


                                             5

     Complaint
      Case 4:21-cv-00006-KAW Document 1 Filed 01/04/21 Page 6 of 10




1          (2) that it has the two required grab bars to facilitate transfer.
2       • For the restroom sink, the Plaintiff needs to know two things that will
3          determine whether he can use the sink from his wheelchair: (1) can he
4          safely get his knees under the toilet? To wit: does the sink provide the
5          knee clearance (27 inches high, 30 inches wide, 17 inches deep) and is
6          any plumbing under the sink wrapped with insulation to protect against
7          burning contact? The second thing is whether the lavatory mirror is
8          mounted at a lowered height so that wheelchair users can sue it. A
9          simple statement like: “the lavatory sink provides knee clearance of at
10         least 30 inches wide, 27 inches tall and 17 inches deep, all of the under-
11         sink plumbing is wrapped, and the lowest reflective edge of the mirror is
12         no more than 40 inches high” will suffice.
13      • Finally, for the shower, plaintiff needs to know only a handful of things:
14         (1) what type of shower it is (transfer, standard roll-in, or alternate roll-
15         in), (2) whether it has an in-shower seat; (3) that there are grab bars
16         mounted on the walls; (4) that there is a detachable hand-held shower
17         wand for washing himself and (5) that the wall mounted accessories and
18         equipment are all within 48 inches height.
19     23. This small list of items are the bare necessities that Plaintiff must know
20   to make an independent assessment of whether the “accessible” hotel room
21   works for him. These things comprise the basics of what information is
22   reasonably necessary for Plaintiff (or any wheelchair user) to assess
23   independently whether a given hotel or guest room meets his or her
24   accessibility needs.
25     24. Other accessibility requirements such as slopes of surfaces, whether the
26   hand-held shower wand has a non-positive shut off valve, the temperature
27   regulator, the tensile strength and rotational design of grab bars, and so many
28   more minute and technical requirements under the ADA are beyond what is a


                                             6

     Complaint
      Case 4:21-cv-00006-KAW Document 1 Filed 01/04/21 Page 7 of 10




1    reasonable level of detail and Plaintiff does not expect or demand that such
2    information is provided.
3      25. But because the Defendants have failed to identify and describe the core
4    accessibility features in enough detail to reasonably permit individuals with
5    disabilities to assess independently whether a given hotel or guest room meets
6    his accessibility needs, the Defendants fail to comply with its ADA obligations
7    and the result is that the Plaintiff is unable to engage in an online booking of
8    the hotel room with any confidence or knowledge about whether the room will
9    actually work for him due to his disability.
10     26. This lack of information created difficulty for the Plaintiff and the idea
11   of trying to book this room -- essentially ignorant about its accessibility --
12   caused difficulty and discomfort for the Plaintiff and deterred him from
13   booking a room at the Hotel
14     27. Plaintiff travels frequently and extensively, not only for non-litigation
15   reasons but also because he is an ADA tester and actively engaged in finding
16   law breaking businesses and hauling them before the courts to be penalized
17   and forced to comply with the law.
18     28. As he has in the past, Plaintiff will continue to travel to the Bay Area on
19   a regular and ongoing basis and will patronize this Hotel once it has been
20   represented to him that the Defendant has changed its policies to comply with
21   the law and to determine if the Hotel is physically accessible as well as
22   complying with required reservation procedures. Plaintiff will, therefore, be
23   discriminated against again, i.e., be denied his lawfully entitled access, unless
24   and until the Defendant is forced to comply with the law.
25     29. Plaintiff has reason and motivation to use the Defendant’s Hotel
26   reservation system and to stay at the Defendant’s Hotel in the future. Among
27   his reasons and motivations are to assess these policies and facilities for
28   compliance with the ADA and to see his lawsuit through to successful


                                             7

     Complaint
      Case 4:21-cv-00006-KAW Document 1 Filed 01/04/21 Page 8 of 10




1    conclusion that will redound to the benefit of himself and all others similarly
2    situated. Thus, Plaintiff routinely revisits and uses the facilities and
3    accommodations of places he has sued to confirm compliance and to enjoy
4    standing to effectuate the relief promised by the ADA.
5    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
6    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
7    Defendants.) (42 U.S.C. section 12101, et seq.)
8      30. Plaintiff re-pleads and incorporates by reference, as if fully set forth
9    again herein, the allegations contained in all prior paragraphs of this
10   complaint.
11     31. Under the ADA, it is an act of discrimination to fail to make reasonable
12   modifications in policies, practices, or procedures when such modifications
13   are necessary to afford goods, services, facilities, privileges advantages or
14   accommodations to person with disabilities unless the entity can demonstrate
15   that taking such steps would fundamentally alter the nature of the those goods,
16   services, facilities, privileges advantages or accommodations. See 42 U.S.C. §
17   12182(B)(2)(A)(ii).
18     32. Specifically, with respect to reservations by places of lodging, a
19   defendant must ensure that its reservation system, including reservations
20   made by “any means,” including by third parties, shall:
21                   a. Ensure that individuals with disabilities can make
22                         reservations for accessible guest rooms during the same
23                         hours and in the same manner as individuals who do not
24                         need accessible rooms;
25                   b. Identify and describe accessible features in the hotels and
26                         guest rooms offered through its reservations service in
27                         enough detail to reasonably permit individuals with
28                         disabilities to assess independently whether a given hotel


                                             8

     Complaint
      Case 4:21-cv-00006-KAW Document 1 Filed 01/04/21 Page 9 of 10




1                        or guest room meets his or her accessibility needs; and
2                     c. Reserve, upon request, accessible guest rooms or specific
3                        types of guest rooms and ensure that the guest rooms
4                        requested are blocked and removed from all reservations
5                        systems.
6              See 28 C.F.R. § 36.302(e).
7      33. Here, the defendant failed to modify its reservation policies and
8    procedures to ensure that it identified and described accessible features in the
9    hotels and guest rooms in enough detail to reasonably permit individuals with
10   disabilities to assess independently whether a given hotel or guest room meets
11   his or her accessibility needs and failed to ensure that individuals with
12   disabilities can make reservations for accessible guest rooms during the same
13   hours and in the same manner as individuals who do not need accessible
14   rooms.
15   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
16   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
17   Code § 51-53.)
18     34. Plaintiff repleads and incorporates by reference, as if fully set forth
19   again herein, the allegations contained in all prior paragraphs of this
20   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
21   that persons with disabilities are entitled to full and equal accommodations,
22   advantages, facilities, privileges, or services in all business establishment of
23   every kind whatsoever within the jurisdiction of the State of California. Cal.
24   Civ. Code §51(b).
25     35. The Unruh Act provides that a violation of the ADA is a violation of the
26   Unruh Act. Cal. Civ. Code, § 51(f).
27     36. Defendants’ acts and omissions, as herein alleged, have violated the
28   Unruh Act by, inter alia, failing to comply with the ADA with respect to its


                                            9

     Complaint
      Case 4:21-cv-00006-KAW Document 1 Filed 01/04/21 Page 10 of 10




1    reservation policies and practices.
2      37. Because the violation of the Unruh Civil Rights Act resulted in difficulty
3    and discomfort for the plaintiff, the defendants are also each responsible for
4    statutory damages, i.e., a civil penalty. See Civ. Code § 52(a).
5           PRAYER:
6           Wherefore, Plaintiff prays that this Court award damages and provide
7    relief as follows:
8        1. For injunctive relief, compelling Defendants to comply with the
9    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
10   plaintiff is not invoking section 55 of the California Civil Code and is not
11   seeking injunctive relief under the Disabled Persons Act at all.
12       2. Damages under the Unruh Civil Rights Act, which provides for actual
13   damages and a statutory minimum of $4,000 for each offense.
14       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
15   to 42 U.S.C. § 12205; and Cal. Civ. Code § 52(a).
16
17
18   Dated: December 31, 2020                 CENTER FOR DISABILTY ACCESS
19
20
21
22                                            By:
23                                            Russell Handy, Esq.
24
                                              Attorneys for Plaintiff

25
26
27
28


                                            10

     Complaint
